DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on December 21, 2021 to the non-final Office action of September 21, 2021 is acknowledged.  The Office action on the currently pending claims 1-2, 6, 8, 12-13, 16, 18, 22-33 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jose A. Martin del Campo (Reg. No.79,610) on February 17, 2022.
See next page→

Claim 1 Lns.36-37: “the resin case is provided with --a terminal piece comprising-- terminals --configured-- to be connected to an external circuit”.
Claim 1 Ln.40: “toward  respective terminals”.
Claim 12 Lns.35-36: “the resin case is provided with --a terminal piece comprising-- terminals --configured-- to be connected to an external circuit”.
Claim 12 Ln.39: “toward  respective terminals”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 12, and at least in part, because claims 1 and 12 recite the limitations: 
Claim 1: “the bottom surface of the resin case is provided with terminals to be connected to an external circuit so as to be exposed from the bottom surface of the resin case, and the concave portion is provided, in vicinities of the terminals, with arc- shaped portions which are convex toward the respective terminals”.
Claim 12: “the bottom surface of the resin case is provided with terminals to be connected to an external circuit so as to be exposed from the bottom surface of the resin case, and the concave portion is provided, in vicinities of the terminals, with arc-shaped portions which are convex toward the respective terminals”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 12, are believed to render said claims 1 and 12, and all 
In the amendments filed on December 21, 2021, Applicant amended claims 1, 12, and 22-23 in order to address the claim objections made in the non-final Office action of September 21, 2021.  The amendments have been fully considered and accepted.  The previous claim objections are hereby withdrawn.
The Office notes that the rejection provided in the First Office Action filed in the Chinese Patent Office on 09/28/2021 is no longer applicable to the instant application since the claim scope rejected by the Chinese Patent Office is different from that of the instant application.  Furthermore, the cited references JP 2016031917 and JP 2014235913 are both references that were previously considered and both fail to teach a breaker that has a fixed piece, a movable piece, and a terminal piece as claimed in claims 1 and 12 of the instant application.
The additional prior art reference teaches a fixed piece and a terminal piece that each have terminals that are exposed and connect to an external circuit.  However, absent impermissible hindsight, it is believed that none of the prior art references of record, alone or in combination, would reasonably teach a resin case with a concave portion with arc-shaped portions that is formed on a bottom surface of the resin case in such a way that a step is formed between a bottom of the concave portion and the bottom surface of the resin case so that arc-shaped portions are convex towards respective terminals of a terminal piece as claimed in the instant application.  For the reasons provided above, it is believed that none of the prior art references of record render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.
See next page→


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835